Citation Nr: 9916636	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  99-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from April 1969 to April 1971.

In November 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from January 30, 1998.  The veteran disagreed with 
the assigned rating in December 1998 and a statement of the 
case was issued to him in February 1999.  On substantive 
appeal in March 1999, the veteran perfected the appeal and 
indicated that he wanted to appear at a travel board hearing.  
During this period the veteran's appointed representative was 
the Texas Veterans Commission (TVC).  A January 1998 
Appointment of Veterans Service Organization As Claimant's 
Representative Form, VA Form 21-22, is of record. 

The veteran was advised of the possibility of a 
videoconference hearing by letter of March 1999.  The record 
also shows that in March 1999 The American Legion submitted a 
VA Form 646 on behalf of the veteran.

Thereafter a May 1999 Report of Contact shows that VA 
contacted the veteran and advised him that travel board 
videoconferences would be held at Houston's RO between June 7 
and 8, 1999.  The veteran was asked if he would like to be 
scheduled for a hearing on either date.  The report then 
shows after providing the veteran with a brief explanation of 
procedures associated with this type of hearing, the veteran 
agreed to attend a hearing that was scheduled after 9:30 a.m.  
It was indicated that the veteran had orally agreed to waive 
the right to receive 30-days notice prior to the hearing.

Later in May, by separate written notification, the RO 
advised the veteran that the travel board videoconference 
hearing he had requested would be held on Tuesday, June 8, 
1999 at 9:30 a.m.  The RO also told the veteran because he 
had accepted a video hearing such would be the only hearing 
that he was entitled to before the Board and that he must 
relinquish his right to an "in-person" hearing.  
38 C.F.R. § 20.700 (1998).  The veteran was also told that 
the traditional "in-person" hearing would be his only 
hearing before the Board of Veterans' Appeals (Board) so if 
he preferred not to relinquish the right to an "in-person" 
hearing, his name would remain on the schedule docket for a 
future visit by a Board member.  

A June 1999 Report of Contact shows that the veteran canceled 
the videoconference hearing.  The veteran explained that he 
had two representatives he wanted to contact before he would 
be available to appear at a hearing.  The report then shows 
that VA told the veteran that TVC was designated as his 
representative.  The veteran, however, responded that TVC did 
not represent him.  The veteran then presented the names of 
personnel from the Veterans Center that he wanted to 
represent him and asked that they be apprised of the hearing 
date.  In response, VA told the veteran that the hearing 
would be rescheduled in July 1999.  

The Report of Contact then notes that the aforementioned 
conversation was reiterated with J.G., DRO, who advised the 
VA employee that the personnel from the Veterans Center could 
observe or participate in the hearing but they could not 
serve as the veteran's representative, as they were not VA-
approved representatives.  The employee was also told that 
the veteran could not be rescheduled for a July hearing 
because the Board would have to remand his claims folder to 
the RO and it would not be received in time to reschedule the 
veteran for a hearing within that month.  The employee was 
also told if the veteran wanted to revoke TVC's 
representation, he must do so in writing.  The Report of 
Contact, however, does not indicate whether or not this 
information was relayed to the veteran.

On June 8, 1999, the RO advised the Board that the veteran 
had requested that the hearing be postponed and rescheduled.  
The RO also requested that the veteran's claims folder be 
returned to the RO to permit review by the veteran's 
representative.

In this matter, the undersigned initially acknowledges the 
provisions of 38 C.F.R. § 20.704(c) (1998) and the statements 
contained within the RO's May 1999 letter, which referred to 
travel board hearing procedures and told the veteran that he 
could request a change in the hearing date up to 2 weeks 
before the scheduled hearing and that such request must be in 
writing and good cause addressing why a new hearing date was 
necessary must be shown.

The undersigned also acknowledges that, in conjunction with 
38 C.F.R. § 20.704(c), VA regulations provide an appellant, 
or an appellant's representative, may request a hearing 
before the Board at a VA field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter, subject 
to the restrictions in Rule 1304 (Sec. 20.1304 of this part).  
38 C.F.R. § 20.703 (1998).  

38 C.F.R. § 20.1304 (1998) states that an appellant and his 
or her representative, if any, will be granted a period of 90 
days following the mailing of notice to them that an appeal 
has been certified to the Board for appellate review and that 
the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the 
Board, whichever comes first, during which they may submit a 
request for a personal hearing, additional evidence, or a 
request for a change in representation.  38 C.F.R. 
§ 20.1304(a).  The regulation also states that any evidence 
which is submitted at a hearing on appeal which was requested 
during such period will be considered to have been received 
during such period, even though the hearing may have been 
held following the expiration of the period.  Id.  

Upon receipt of a request for a change in representation, 
request for a personal hearing, or submission of additional 
evidence following the expiration of the period described in 
paragraph (a) of this section, the Board will not accept a 
request for a change in representation, a request for a 
personal hearing, or additional evidence except when the 
appellant demonstrates on motion that there was good cause 
for the delay.  Examples of good cause include, but are not 
limited to, illness of the appellant or the representative 
which precluded action during the period; death of an 
individual representative; illness or incapacity of an 
individual representative which renders it impractical for an 
appellant to continue with him or her as representative; 
withdrawal of an individual representative; the discovery of 
evidence that was not available prior to the expiration of 
the period; and delay in transfer of the appellate record to 
the Board which precluded timely action with respect to these 
matters.  The motions must be in writing and must include the 
name of the veteran; the name of the claimant or appellant if 
other than the veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to receive VA benefits on 
an individual's behalf); the applicable VA file number; and 
an explanation of why the request for a change in 
representation, the request for a personal hearing, or the 
submission of additional evidence could not be accomplished 
in a timely manner.  If good cause is shown, the request for 
a change in representation or for a personal hearing will be 
honored.  Id.

Review of the record shows that prior the issuance of notice 
to the veteran that his appeal has been certified to the 
Board, prior to the promulgation of a Board decision, and at 
the veteran's hearing, the veteran requested the postponement 
and rescheduling of the hearing.  It should be noted that, 
although the veteran was informed of the possibility of a 
videoconference hearing, he has never waived his right to an 
in-person hearing.  Moreover, the only evidence that he has 
waived the right to the 30-day notice period is a Report of 
Contact.  In this matter, the Board also notes that the June 
1999 Report of Contact shows that the veteran wants to revoke 
TVC's representation and the claims folder contains recent 
correspondence from The American Legion.  Considering the 
veteran's and the RO's request for the postponement and 
rescheduling of the hearing and the fact that a remand would 
not only allow the veteran the opportunity to appear at a 
rescheduled hearing but also allow him the opportunity to 
clarify representation and, if appropriate, afford his newly 
appointed representative an opportunity to review his claims 
folder and to obtain additional information, the undersigned 
finds that the veteran's request for postponement of the 
hearing was submitted in a timely fashion and with 
demonstration of good cause.  Therefore, it must be granted.  
38 C.F.R. § 20.1304.  

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED to the RO for the following:

The RO should schedule a travel board 
hearing, to include a videoconference 
hearing if desired, for the veteran.  The 
RO, by letter, should inform the veteran 
of the date, time, and location of the 
hearing.  The RO also should ask the 
veteran to clarify his representation 
and, if appropriate, submit the requisite 
VA appointment of representation form, 
i.e., VA Form 21-22.  The RO should 
document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










